     Case 4:12-cv-00239-MW-CAS Document 336 Filed 07/24/19 Page 1 of 1




            UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

PRISON LEGAL NEWS,

           Plaintiff,

v.                                Case No. 4:12cv239-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of
Corrections,

           Defendant.
__________________________/

     ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION
         FOR ENLARGEMENT OF TIME TO RESPOND TO
        PLAINTIFF’S MOTION FOR FEES AND EXPENSES

     This Court has considered, without hearing, Defendant’s third

Unopposed Motion for Enlargement of Time to Respond to Plaintiff’s Motion

for Fees and Expenses. ECF No. 335. The motion is GRANTED. Defendant

shall respond on or before August 8, 2019.

     SO ORDERED on July 24, 2019.


                                   s/Mark E. Walker
                                   Chief United States District Judge
